[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 342 
Appellant, Nathan A. Thomas, filed a small claims complaint against appellee, Daniel Corrigan, in the Ashtabula County Court, Eastern Division, on January 8, 1998. At the time of the complaint, appellee was a judge for the Cuyahoga County Court of Common Pleas.  The complaint alleged that appellee, as appellant's landlord, had wrongfully withheld his $600 security deposit and prayed for judgment in the amount of $1200.  The complaint and summons were served by certified mail upon appellee at Court Towers 23B, 1200 Ontario Street, in Cleveland, Ohio ("justice center"), appellee's business address.  The record indicates that certified mail was signed for, but the name of the signatory is not legible.
The matter was set for a hearing, which was held on February 12, 1998.  Because appellee was not present at the hearing, the trial court granted appellant default judgment.  Shortly thereafter, appellant collected the judgment through garnishment. On August 7, 1998, appellee filed a motion to vacate the judgment. *Page 343 
In his motion, appellee argued that the court did not have territorial jurisdiction because the rental property in question was located in Rome, Ohio, which is within the jurisdiction of the Ashtabula County Court, Western Division.
The court held a hearing on the motion on September 10, 1998. At the hearing, the court orally acknowledged that R.C. 1907.15(B) seemed to say that the jurisdictions of the Eastern and Western Division were coextensive with each other.  However, the court indicated that it had serious problems with the service of process.  Appellee testified that process was served at his proper work address, but that he did not sign for it and that he did not receive it because he was in the hospital at the time, and it may not have been properly delivered.  On September 11, 1998, the trial court issued a judgment entry stating:
  "Judgment rendered on February 12, 1998, is vacated due to lack of good service on defendant.  This case is hereby dismissed at plaintiff's costs and should be refiled in Western County Court."
Appellant raises the following assignments of error:
  "[1.] The trial court erred in vacating its judgment against the defendant-appellee Corrigan.
  "[2.] The trial court erred in dismissing the complaint after vacating judgment."
In his first assignment of error, appellant asserts that the trial court erred in vacating the default judgment because appellee failed to file his motion to vacate in compliance with Civ.R. 60(B) and appellant properly served appellee with the complaint.
Service of process must satisfy the requirements of Civ.R. 4et seq.  Proper service of process is needed before the court can render a valid default judgment.  See Westmoreland v. Valley HomesMut. Hous. Corp. (1975), 42 Ohio St.2d 291, 293-294,328 N.E.2d 406, 408-409.  A default judgment rendered by a court without proper service on the parties is void.  The authority to vacate a void judgment is not derived from Civ.R. 60(B) but rather constitutes an inherent power possessed by Ohio courts. Patton v.Diemer (1988), 35 Ohio St.3d 68, 518 N.E.2d 941, paragraph four of the syllabus.  The question of whether appellant was properly served involves the court's personal jurisdiction to hear the case, thus, appellee's motion to vacate a judgment for improper service did not need to satisfy the requirements of Civ.R. 60(B).Schrecengost v. Schnitzler (Aug. 18, 1995), Trumbull App. No. 94-T-5144, unreported.
Appellant argues that the service was proper because it was addressed to appellee, a judge, directed to his courtroom, and was reasonably calculated to give him notice of the lawsuit.  At the hearing, the court considered evidence of *Page 344 
the large number of people working in the justice center, the strong possibility that there was more than one Daniel Corrigan working at the justice center, and the fact, gained through personal experience, that mail was not always delivered efficiently to people in the justice center. In consideration of these factors, the court determined that service upon appellant at the justice center was not reasonably calculated to give him notice of the proceedings.
Under R.C. 5321.18, a landlord is required to provide his tenant with the name and address of the owner of the premises, in this case his own.  No evidence in the record, such as a lease or a correspondence between appellant and appellee, indicates whether appellee provided appellant with an address or what that address was.  Because it is not apparent from the record, we cannot assume that the address at the justice center was the address given to appellant by appellee.  Therefore, we must presume that appellant was aware that he was attempting to serve appellee at his business address.
Civ.R. 4.1 does not specifically provide for or prohibit service upon a defendant at his business address.  While there is a presumption of proper service in cases where the Civil Rules on service are followed, the presumption is rebuttable by sufficient evidence that service was not received.  Rafalski v. Oates (1984),17 Ohio App.3d 65, 66 477 N.E.2d 1212.  Because of the numerous risks involved with attempting service at a business address, it is not favored in Ohio.  Akron-Canton Regional Airport Authorityv. Swinehart (1980), 62 Ohio St.2d 403, 406, 406 N.E.2d 811.  Each case must be examined on its particular facts to determine whether service of process was reasonably calculated to reach the interested party.  Id. at 407.  The determination by the trial court of the question of sufficiency of service of process is a matter in its sound discretion.  Bell v. Midwestern EducationalServ., Inc. (1993), 89 Ohio App.3d 193, 203, 624 N.E.2d 196.  The basic position of Ohio law is that cases should be decided on their merits whenever possible.  Perotti v. Ferguson (1983),7 Ohio St.3d 1, 3, 454 N.E.2d 951.  Based on the evidence in the record, we cannot hold that the trial court abused its discretion by vacating the default judgment.  Appellant's first assignment of error is without merit.
In his second assignment of error, appellant asserts that the trial court, which agreed at the hearing that it had jurisdiction, erred in dismissing the case rather than allowing him to perfect service.  Appellee counters that the trial court properly dismissed the case because jurisdiction was only proper in the Western Division. In support of his position, appellee cites several cases discussing territorial jurisdiction. *Page 345 
County court districts were created by R.C. 1907.01.  County court districts consist of all territory within a county that is not subject to the territorial jurisdiction of any municipal court.  Under R.C. 1907.11, Ashtabula County Court has two part-time judges.  Ashtabula County Court, in conformity with 1907.15(A)(1), has been divided by the presiding judge into areas of separate jurisdiction, western and eastern, with designated locations, Jefferson and Geneva, where each judge holds court.
According to the current version of R.C. 1907.15(B), which was effective as of July 1, 1997, "the jurisdiction of each county court judge shall be coextensive with the boundaries of the county court district."  No Ohio case we can find has interpreted the current version of R.C. 1907.15(B).  The former version of R.C.1907.15(B), which is interpreted by the cases cited by appellee, stated that "the jurisdiction of each county court judge shall be limited to his area of jurisdiction."  Other cases cited by appellee address situations where there were conflicts between the jurisdictions of different municipal courts or conflicts between the jurisdiction of a municipal court and a county court.  The current case presents a question of whether there is a conflict between the jurisdictions of courts located in two areas of separate jurisdiction within the same county court district.
Although R.C. 1907.15(A)(1) refers to each judge's area as an area of separate jurisdiction, the language of R.C. 1907.15(B) clearly grants each judge jurisdiction to hear cases with territorial jurisdiction throughout the county court district. Furthermore, R.C. 1907.13 provides that, to be elected, a judge must be a resident of the county court district and need not be a resident of the area of separate jurisdiction to which he may be assigned.  Judges are elected by the electors of a county court district, not the electors of each separate area of jurisdiction. Therefore, the Eastern Division's jurisdiction is coextensive with the Western Division's jurisdiction and the judge in either area has the jurisdiction to hear cases arising in the other's area. Thus the conflict between the Eastern and Western Division is one of venue, not jurisdiction.
Under Civ.R. 3(C)(1), when an action has been commenced in a county, defined by Civ.R. 3(B) as the territorial limits of a court, where there is no proper venue, the proper action for the trial court is to transfer the case to a court of proper venue rather than dismissing it.  Price v. Wheeling Dollar Sav.  TrustCo. (1983), 9 Ohio App.3d 315, 316 460 N.E.2d 264.  Therefore, it was improper for the trial court to dismiss the complaint, rather than hear it or transfer it, even though the events occurred in the Western Division.  At the time the trial court dismissed the complaint, appellant still had time to perfect service within the year required by Civ.R. 3(A).  Therefore, the trial court erred by dismissing the case and thus denied appellant substantial justice. In Scott v. Orlando (1981), 2 Ohio App.3d 333, 334-335, *Page 346 442 N.E.2d 96, Ohio's Sixth Appellate District held, relying on Robinson v.Commercial Motor Freight, Inc. (1963), 174 Ohio St. 498,190 N.E.2d 441, that "a cause of action will not be barred by failure to obtain service within the prescribed time when such failure is caused by unreasonable delay attributable to the clerk of courts or the court itself."  Appellant's ability to serve appellee within a year was defeated by the trial court's erroneous dismissal of the case. This case should be reinstated to the court's docket to allow appellant the opportunity to obtain proper service on appellee.  Appellant's second assignment of error has merit.
Based on the foregoing considerations, we hold that the trial court erred by dismissing the case.  We, therefore, affirm in part and reverse and remand in part.
  _______________________________________________________ JUDGE ROBERT A. NADER
WILLIAM M. O'NEILL, J., concurs.
CHRISTLEY, P.J., dissents.